  Case 4:19-cv-00723-RWS Document 6 Filed 12/09/19 Page 1 of 2 PageID #: 34




 AO 440 (Rev. 06/12} Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                            for the
                                                 EASTERN DISTRlCT OF TEXAS


                      JUSTIN TRUDEAU                            )
                                                                )
                                                                )
                                                                )
                             Plaimif.f(s)                       )
                                                                )
                                 V.                                   Civil Action No. 4:19CV00723
                                                                )
 UNIVERSITY OF NORTH TEXAS, by and through its                  )
               Board of Regents                                 )
                                                                )
                                                                )
                            Defendant(s)                        )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant 's name and address) Nancy S. Footer
                                    Office of General Counsel
                                    Vice Chancellor
                                    University of North Texas
                                    UNT System Building, 751
                                    1901 Main Street
                                    Oatlas, TX 75201

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Michael P. Kelly
                                        P.O. Boxc 150589
                                        Dallas, TX 75315




       1f you fail to respond, judgment by default wi11 be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


Date:          11/5/19
        - - -- - -- --                                                 ~ ~ A . C'i ~
                                                                                 Signature of Clerk or Deputy Clerk
                                 Case 4:19-cv-00723-RWS Document 6 Filed 12/09/19 Page 2 of 2 PageID #: 35




                  AO 4W (Rev. 06/12) Sunnons in a Civ,l Action (Pago 2)

                    Civil Action No. 4:19CV00723

                                                                                             PROOF OF SERVICE
                                                            (Tlds section should not be jlletl with th cm,rt unkss required by F~d. R. Cw. P. 4 (I))

                                        This summons for fname -of-indwidual andtille, ifany)                                                                             Nancy S. Footer
                    was received by me on (date)                                                      11/5/19, 4:00 PM
                                                                                                                                                                    ----------------- ---

                                       _.__________________
                                         ID I personally served the summons on the individual at (place)        1901 ~.~~"..~.~·? .~~~las, TX 75201
                                                                                                       on (date) 11/6/19, 11 :30 AM         ; or

                                         □      I left the summons at the individual's residence or usual place of abode with (name)
                                                                        _ , a person of suitable age and discretion who resides there,
                                       -------------_,,;,,,,.,._
                                       on (date) _ __ __ _ _ , and maile.d a copy to the individual's J~t known address; or

                                         □       I served the summons on (naN ofindividual)                                                                                                                                                        ~       who is
                                          designated by law to accept service of process on behalf of (ntllne oforganamlon)
                                                                                                                                                                                                 on (dale)                ; or

                                         □       I returned the swnmons unexecuted because                                                                                                                                                                               ; or

                                         0 Other (specif)'):



                                                                                                                        for travel ~ $
                                          My fees are$
                                                                                                                                                                   - - - - - for servi~ for a total of$ ------
                                                                                                                                                                                                          0.00


                                          I declare under penalty of perjury that this information is true.


                      Date:                 11/6/19                                                                                                         ~~.
                                                                                                                                                         - =~~                                                      PSC 2201, Exp. 9/30/20
                                                                                                                                                                                                                                                                                              .

                                                                                                                                                                    Guy C. Conn-etly, -Process Server




                                                                                                                                                            2701 W. 15th Street, Plano, TX 75075
                                                                                                                                                         - - -- - - - - - - -- ~ - •·• -                        --.--•- - -   •   •   ~   -   . ... . . . M ...... ,._. . , . . . . . , , ,




                      Additional infomlation regarding attempted service, etc:




.......·-·-····--·····-- ....... ·- ··•·-····.. . ... . ... . ..................... .. , .. _...... ··-····-·····- ....-...... •·· ·· ·-----··· -·-·.... - ........ _....... ..... .... ......   · ···- - - -
